Citation Nr: 0803157	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression, 
secondary to service-connected disabilities.  

2.  Entitlement to service connection for right hip 
arthritis, secondary to service-connected stress fracture of 
right pubis.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

4.  Entitlement to an increased rating for residuals of right 
shoulder dislocation, currently rated as 20 percent 
disabling.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:     Georgia Department of Veterans 
Services
        

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to February 
1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March and November 2004 decisions of 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The RO readjudicated the claim of entitlement to service 
connection for bilateral hearing loss in a June 2005 
statement of the case (SOC), and denied the claim on the 
merits.  In light if the final nature of the January 1993 
rating decision the submission of new and material evidence 
to reopen a previously denied claim is a jurisdictional 
prerequisite to a merits based review by the Board.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board has 
recharacterized the issue accordingly.

In the course of a November 2007 hearing conducted at the RO 
by the undersigned, it addressed the matter of entitlement to 
an increased rating for a right pubis stress fracture.  
Review of the claims file, however, shows that an appeal as 
to this specific matter has not been perfected.  That is, 
following the March 2004 rating decision which denied an 
increased rating for a right pubis fracture the veteran 
failed to file a timely notice of disagreement.  The Board, 
however, will treat the appellant's testimony as a new 
claim.  As this matter is not ripe for appellate review, it 
is referred to the RO for appropriate consideration. 
 
Also in the course of the November 2007 hearing testimony was 
taken on the matter of entitlement to service connection for 
arthritis of the right hip, secondary to the right pubis 
fracture.  At that time, it was not clear as to whether an 
appeal to this issue had been perfected to the Board.  Review 
of the claims file shows that it has; the claim arises from 
the above-noted November 2004 rating decision.

With respect to the claims of entitlement to service 
connection for depression and for right hip arthritis, both 
claimed as secondary to service-connected disorders, the 
Board acknowledges its duty to liberally construe the 
pleadings to determine the claims before it.  Still, that 
duty does not require that VA solicit claims, particularly 
when the appellant is not appearing pro se before the Board.

Here, the veteran is represented by a highly respected 
Veterans Service Organization which is well versed in 
veterans law.  That service organization has limited their 
theory of the case a claim that these disorders are secondary 
to service-connected disorders.  The veteran has not asserted 
that depression and right hip arthritis are directly due to 
service.  The RO, however, as part of its June 2005 SOC 
addressed the merits of the instant claims on a direct and 
secondary basis.

While the veteran has only pled entitlement under the theory 
that depression and right hip arthritis were caused or 
aggravated, generally, by his service-connected disorders, as 
the RO considered the claim under multiple theories/bases of 
entitlement to service connection, the Board will here too 
exercise jurisdiction over these addressed theories.  38 
U.S.C.A. § 7104 (West 2002).

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.  The issue of entitlement to a TDIU is deferred pending 
completion of the development ordered below.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against 
finding that the veteran's depression is either related to 
service or to a service-connected disability, or that it a 
psychosis was manifested to a compensable degree within one 
year following separation from active duty.

2.  Arthritis of the right hip is not currently shown.

3.  Service connection for bilateral hearing loss was last 
finally denied in a January 1993 rating decision, which 
essentially found that the available medical evidence did not 
show that the veteran had a bilateral hearing loss disorder; 
a timely appeal was not thereafter initiated.

4.  Evidence received since the January 1993 RO decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim in that it includes VA audiological 
findings showing the presence of bilateral hearing loss as 
defined in 38 C.F.R. § 3.385, and an opinion by a physician 
relating the veteran's hearing loss to his military service; 
which raises a reasonable possibility of substantiating the 
claim.

5.  The competent evidence of record favors a finding that 
the veteran has a bilateral hearing loss which is related to 
service.


CONCLUSIONS OF LAW

1.  Depression was not incurred or aggravated during active 
duty service, it may not be presumed to have been so 
incurred, and it is not caused or aggravated by a service 
connected disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159,  3.303, 3.307, 3.309, 3.310 
(2007).

2.  Right hip arthritis was not incurred or aggravated during 
active duty service, it may not be presumed to have been so 
incurred, and it is not caused or aggravated by a service 
connected disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.

3.  The January 1993 rating decision denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

5.  Bilateral hearing loss was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or pertaining to the 
completeness of the application.  VA notified the veteran in 
January and June 2004 correspondence and as part of a June 
2005 statement of the case of the information and evidence 
needed to substantiate and complete the claims, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claims were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Factual Basis

The veteran seeks service connection for depression, 
arthritis of the right hip, and bilateral hearing loss.  He 
claims that his depression is caused by either his service-
connected right pubis stress fracture or a combination of 
other service-connected disorders.  See page 16 of November 
2007 hearing transcript (transcript).  He also claims that 
his claimed right hip arthritis is directly due to his 
service-connected right pubis stress fracture.  See page 11 
of transcript.  As concerning his claim for service 
connection for bilateral hearing loss, the veteran claims 
that he has a hearing loss due to in-service noise exposure.  
See pages eight and nine of transcript.  

Review of the veteran's service medical records shows no 
mention of either depression or arthritis of the right hip.  
The veteran did fracture his right pubis in 1986.  X-ray 
examination of the right hip in April 1986 showed no 
abnormalities.  While hearing loss was not documented as part 
of his February 1985 enlistment examination, a November 1986 
examination report, while not including audiometer findings, 
included a diagnosis of bilateral hearing loss.  

The RO denied service connection for bilateral hearing loss 
in June 1987.  The veteran was notified but did not appeal.  

In January 1993 the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for hearing loss.  The RO noted that the veteran 
needed to, in pertinent part, show that he had a hearing loss 
as defined by VA criteria.  A notice letter was later sent in 
January 1993.  Once again, as before, the veteran did not 
appeal this decision.  Therefore, the January 1993 decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103 
(2007).

VA outpatient treatment records note a long history of 
cocaine dependence.
 
A November 2003 VA outpatient treatment record includes a 
diagnosis of depression.  

The veteran next attempted to reopen his claim for hearing 
loss in November 2003.  

A December 2003 VA outpatient treatment record shows that the 
veteran met the criteria for depressive disorder, possibly 
major depressive disorder with psychotic symptoms.  Cocaine 
abuse was also reported.  This report also noted that 
depression had been treated previously in 1992 and 1993.

The veteran was afforded a VA fee-basis psychiatric 
examination in March 2004.  He reported being treated on and 
off for depression since 1992.  He blamed his depression on 
his service-connected pelvis fracture.  The appellant stated 
that his mental symptoms began on February 5, 1987, i.e., the 
day he separated from service.  Medical records confirming 
this claim are not of record.  A depressive disorder, not 
otherwise specified, with psychotic features, was diagnosed.  
The examiner did not relate the diagnosed psychiatric 
disorder to a service-connected disorder.  

The report of a March 2004 VA fee-basis orthopedic 
examination includes a diagnosis of right hip arthritis.  A 
March 2004 private X-ray report shows that the veteran's 
pelvis showed mild superolateral joint space narrowing at the 
right hip, suggesting mild asymmetric degenerative change.  
There was no evidence of an acute osseous injury.  

The report of an August 2004 VA fee-basis orthopedic 
examination shows that the veteran claimed his right hip 
degenerative arthritis was due to his pubis fracture.  X-ray 
testing undertaken in conjunction with the examination showed 
that right hip arthritis was not present.  The examiner 
essentially opined that as right hip arthritis was not 
diagnosed, it was not as likely as not that the veteran's 
claimed right hip disorder was secondary to, or aggravated 
by, his service-connected right pubis stress fracture.  

The report of a VA audiological evaluation conducted in March 
2006 shows that bilateral hearing loss, as defined by VA 
criteria was demonstrated.  38 C.F.R. § 3.385.

In a November 2007 letter a VA physician opined that the 
veteran's exposure to noise exposure in his capacity of an 
Army infantryman would lead to hearing loss.  

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain enumerated disorders, to include psychoses, 
arthritis, and sensorineural hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year following separation from 
active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when:  (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  In this 
case, the veteran meets the requirements for hearing 
impairment.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Also, applicable regulations provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c). Under 38 U.S.C.A. § 5108, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
 New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett.  If the Board finds that new and 
material evidence is not offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

Depression

Following review of the complete evidentiary record, the 
Board finds that service connection for depression is not 
warranted.

Initially, it is not shown that depression was demonstrated 
in-service and the veteran does not allege otherwise. 
 Consequently, direct service connection, on the basis that 
the claimed disorder became manifest in service and 
persisted, is not warranted.

Further, even in the light most favorable to the veteran, 
depression, to include depression accompanied by psychotic 
symptoms, was initially manifested some five years after the 
veteran's 1987 service separation.  Therefore, service 
connection can not be assigned on a presumptive basis.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

With respect to any possible entitlement to secondary service 
connection the record is devoid of any medical opinion which 
even suggests a relationship between the veteran's diagnosed 
depression and any service-connected disorder, to include 
right pubis stress fracture.  While the veteran asserts that 
he has depression due to a service-connected disorder, his 
lay opinion does not constitute competent medical evidence. 
As a layperson, he is not competent to opine regarding the 
etiology of a disease or disability.  Espiritu.  In light of 
the foregoing, the preponderance of the evidence is against 
the veteran's claim.  Hence, it must be denied.

Arthritis of the Right Hip

Following review of the complete evidentiary record, the 
Board finds that service connection for right hip arthritis 
is not warranted.

The threshold question in any claim seeking service 
connection for a disability is whether the disability is 
shown.  Here, the medical evidence does not show the presence 
of right hip arthritis.  While a March 2004 private X-ray 
examination included a reference "suggesting mild asymmetric 
degenerative change," an August 2004 private X-ray 
report shows that examination of the right hip was negative.  
Also in August 2004, a VA fee-basis examiner opined that 
there was "no evidence of hip arthritis."

In light of the absence of any competent evidence of 
arthritis of the right hip, service connection is not 
warranted.  In the absence of competent evidence of a present 
disability, there cannot be a valid claim of service 
connection.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992). 
 The preponderance of the evidence is against the claim. 
 Hence, it must be denied.

Bilateral Hearing Loss

Service connection for bilateral hearing loss was last 
finally denied in a January 1993 rating decision because, in 
pertinent part, the lack of competent evidence showing a 
current hearing loss disability as defined by VA criteria; 
the veteran was notified of the decision and of his appellate 
rights with respect thereto, but did not appeal.  In November 
2003, the veteran filed a claim to reopen his service 
connection hearing loss claim.  A March 2004 rating decision 
found that the service connection for bilateral hearing loss 
was not warranted.  

Evidence received after the January 1993 rating decision 
includes the report of a March 2006 VA audiology evaluation 
in which the findings show bilateral hearing loss as defined 
by 38 C.F.R. § 3.385.  

Based upon these findings the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim.  38 C.F.R. § 3.156.  Accordingly, the Board will 
proceed to the merits of the claim.

As mentioned, bilateral hearing loss has been diagnosed.  See 
March 2006 VA audiology report.  In November 2007 a VA 
physician essentially opined that the veteran's Army service, 
including infantry and associated routine use of artillery, 
would lead to hearing loss.  While the veteran is not shown 
to have earned the infantryman military occupational 
specialty designator, he was exposed to a hostile noise 
environment in basic training.  Hence, in light of the 
appellant's separation examination and the November 2007 VA 
medical opinion supporting the contention that hearing loss 
was caused by his military service, service connection for a 
bilateral hearing loss is granted.  

In reaching the foregoing decisions the Board finds that, 
with the exception of the bilateral hearing loss claim, the 
preponderance of the evidence is against the veteran's 
claims.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claims of entitlement to service connection for depression 
and for arthritis of the right hip that would give rise to a 
reasonable doubt, the benefit-of- the-doubt rule is not 
applicable.  Those appeals are denied.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for depression is denied.  

Service connection for arthritis of the right hip is denied.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
hearing loss.

Service connection for bilateral hearing loss is granted.


REMAND

The veteran essentially contends that the 20 percent 
evaluation currently assigned to his service-connected right 
shoulder disability does not accurately reflect its current 
severity.

The provisions of 38 U.S.C.A. § 5103A(d) require that VA 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.

The Court has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination. 
 Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).

At his November 2007 hearing before the undersigned, the 
veteran effectively testified that his service-connected 
right shoulder disability had become worse since he was 
examined in February 2005.  Hence, the veteran should be 
scheduled for a new examination.

The veteran also testified that he was being treated at the 
VA Medical Center in Atlantic, Georgia.  See page 12 of 
transcript.  Review of the claims file shows that the most 
recent records from this facility are dated in May 2006.  
Further development to obtain those VA records dated since 
May 2006 is required.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Appellate review of the claim of entitlement to a total 
disability evaluation based on individual unemployability is 
deferred pending completion of the development set forth 
below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary 
steps to obtain records from the VA 
Medical Center in Atlanta, Georgia dated 
since May 2006 pertaining to treatment 
for any right shoulder disorder.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including X-
rays, must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the latest 
AMIE work sheet for rating shoulder 
disorders, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of his service-connected right 
shoulder disorder.  A complete rationale 
for any opinion offered must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of his 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  The RO should review any 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, and following any other 
indicated development, the issue of what 
rating is for assignment for the 
veteran's right shoulder disability as 
well as his claim of entitlement to a 
total disability evaluation based on 
individual unemployability due to service 
connected disorders, must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If, in any respect, the 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


